DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 4 shows reference character “42” however there is no description of this reference character in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[00104] states “the cooling device 40” when it should state “the cooling device 20”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 states “The battery module according to claim 2, wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion.”	However, Applicant’s specification states: 
[0010] In this aspect, the at least one battery cell may include an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion may only be formed on three sides of the accommodating portion.

Therefore, it appears that in the battery module the sealing portion is not formed on three surfaces of the accommodating portion, but three sides of the accommodating portion. 
The examiner will be interpreting claim 3, based on this description, to mean the sealing portion is not formed on three surfaces of the accommodating portion, but three sides of the accommodating portion.
Claim 4 and 5 are also rejected herein due to their dependence on claim 3. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “The battery module according to claim 2, wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion.”

Applicant’s specification states: 
[0010] In this aspect, the at least one battery cell may include an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion may only be formed on three sides of the accommodating portion.
[0045] Therefore, in this embodiment, the sealing portion 202 may be formed on the external surface of the accommodating portion 204, and may be provided only on three sides of the accommodating portion 204, and the sealing portion 202 may be not disposed on any one side (a lower surface in FIG. 3) of the external surfaces of the accommodating portion 204.
Therefore, it appears that in the battery module the sealing portion is not formed on three surfaces of the accommodating portion, but three sides of the accommodating portion. 
The examiner will be interpreting claim 3, based on this description, to mean the sealing portion is not formed on three surfaces of the accommodating portion, but three sides of the accommodating portion.	
Claim 4 and 5 are also rejected herein due to their dependence on claim 3. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent).
Regarding claim 1, Nam discloses a battery module (battery pack 300 in Figs. 3 and 4) comprising: at least one battery cell (a plurality of battery cells 10 in Figs. 3-4); a first plate (first cooling member 210 in Figs. 3-4) disposed on one side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally; and a second plate (second cooling member 220 in Figs. 3-4) disposed on the other side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally, wherein an electrode lead of the at least one battery cell is disposed between the first plate and the second plate, and is disposed to be biased toward the first plate (as shown in annotated Nam Fig. 3 below).

    PNG
    media_image1.png
    525
    525
    media_image1.png
    Greyscale

Annotated Nam Fig. 3

Regarding claim 2, Nam discloses all of the limitations of claim 1 as set forth above. Nam discloses wherein the at least one battery cell is disposed to be orthogonal to the first plate and the second plate (cooling members 210 and 220 positioned to be perpendicular to a stacking direction of the battery cells [0055]). While Nam does not explicitly disclose the first plate is disposed on a lower surface of the at least one battery cell, the battery pack could be turned on its side such that the first plate is on a "lower surface" of the battery, and therefore the first plate would be disposed on a lower surface of the battery cell.


Regarding claim 7, Nam discloses all of the limitations of claim 1 as set forth above. Nam discloses the battery module further comprising a heat transfer member (thermal conduction member 250 in Fig. 7) filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate (Fig. 7, [0069]-[0070]).

Regarding claim 8, Nam discloses all of the limitation of claim 7 as set forth above. Nam discloses wherein the heat transfer member may be a thermally conductive pad ([0037]). 
While Nam does not explicitly disclose the heat transfer member is a “heat dissipation pad”, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since Nam discloses the heat transfer member conducts the heat from the battery cells to the first and second plate, the heat transfer member can be considered to dissipate the heat away from the batteries and to the first and second plate ([0070]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) in view of Chung et al (US 20060068275 A1).
Regarding claim 3, Nam discloses all of the limitations of claim 1 as set forth above. Nam discloses wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape (as shown annotated Nam Fig. 4 below), in which an electrode assembly is accommodated, and a sealing portion (30 in Fig. 5) disposed along an external surface of the accommodating portion (“In the pouch-type battery cell 10, the electrode assembly is embedded in the accommodating portion of the pouch-type battery case, and the heat fusion sealing portion 30 is formed at the external periphery of the accommodating portion”, [0068]).

    PNG
    media_image2.png
    460
    377
    media_image2.png
    Greyscale

Annotated Nam Fig. 4

Chung teaches a battery unit (31 in Figs. 3-4) is accommodated in an accommodating portion (space 32c in Figs. 3-4, can be seen that it has a rectangular shape) of a case (32 in Figs. 3-4) and the case is sealed at a sealing portion (upper and lower sealing surfaces 32d and 32e in Figs. 3-4) by a method such as thermal fusion ([0045]). Chung teaches the case is sealed on three surfaces around the accommodating portion (see annotated Chung Fig. 4 below).

    PNG
    media_image3.png
    466
    585
    media_image3.png
    Greyscale

Annotated Chung Fig. 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Chung within the battery module of Nam and substituted the battery cells of Nam with the battery cells of Chung to provide to the battery module of Nam an at least one battery cell comprises an accommodating portion, having KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) in view of Chung et al (US 20060068275 A1) as applied to claim 3, further in view of Kim (US 20130216896 A1).
Regarding claim 5, modified Nam discloses all of the limitations of claim 3 as set forth above. However, modified Nam does not disclose wherein the sealing portion is fixed by an adhesive member, after a portion of the sealing portion is folded at least once.
Kim teaches, generally, a pouch for a secondary battery has a multi-layered structure including a metal layer and insulating layers covering surfaces of the metal layer ([0035]). Kim teaches if edges of the pouch are not adhered to each other using a separate tape, the metal layer may be exposed to the outside, resulting in a risk of an electrical short ([0035]).
Kim teaches a pouch type battery (100 in Fig. 2) that includes a pouch (140 in Fig. 2) and a photocurable adhesive (150 in Figs. 2-3, [0037]). Kim teaches adhesion parts (140a in Fig. 1) are parts extending from the opposing edges of the pouch ([0049]). Kim teaches the adhesion parts are bent and fixed to the opposing sides of the pouch by the photocurable adhesive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Nam and provided the sealing portion to be fixed by an adhesive member, such as the photocurable adhesive as taught by Kim, after a portion of the sealing portion is folded at least once, as taught by Kim’s bending of the adhesion parts before fixing by the photocurable adhesive. This modification would be made with the reasonable expectation that it would allow for the successful prevention of an electrical short circuit between the at least one battery cell and other devices within the battery module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) as applied to claim 1, in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”).
Regarding claim 6, Nam discloses all of the limitations of claim 1 as set forth above. However, Nam does not disclose wherein the first plate and the second plate are formed of aluminum (Al).
Lee teaches a cooling plate (200 in Fig. 2) may include thermally conductive material, such as a metallic material, so that when heat is generated from the cell assembly, the heat may be transferred to the outside of the battery module through the cooling plate ([0055]). Lee 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the first plate and second plate to be aluminum with the expectation that it would allow the first plate and second plate to dissipate heat. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) as applied to claim 1, in view of Lee et al (US 20110070474 A1) (hereinafter referred to as “Lee ‘474”).
Regarding claim 9, Nam discloses all of the limitations of claim 1 as set forth above. However, Nam does not disclose the battery module further comprises a cooling device bonded to at least one of an external surface of the first plate and an external surface of the second plate.
Lee ‘474 teaches a heat exchange member (520 in Fig. 8) includes a bottom part (522 in Fig. 9) mounted to the top of a module case (510 in Fig. 8) such that heat dissipation members (420 in Fig. 8) are in tight contact with the bottom part, side parts (528 and 529 in Fig. 9) connected to the bottom part ([0111]). Lee ‘474 teaches the side parts are provided with coolant channels, and the heat exchange member further has heat dissipation fins (523 in Fig. 9, [0111]-[0112]). Lee ‘474 teaches that, consequently, it is possible to remove heat transmitted from the heat dissipation members with high reliability and excellent cooling efficiency ([0112]).
.

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) as applied to claim 1, in view of Ohta (US 20110052957 A1).
Regarding claim 10, Nam discloses all of the limitations of claim 1 as set forth above. However, Nam fails to disclose the battery module further comprises an insulating cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the insulating cover comprises a through-hole through which the electrode lead passes.
Ohta teaches an assembled battery (1000 in Fig. 2) comprising two covers (201 and 202 in Fig. 2) that are disposed on opposite ends of cells (400 in Fig. 2, [0037]). Ohta teaches the cells are inserted in the insertion cavities (222 in Fig. 2 and 4) of the covers (201, 202) and are firmly held by engaging members (224 in Fig. 4, [0037). Ohta teaches the covers (202 in Fig. 2 and 4) include through holes (232 in Fig. 4) through which the electrodes (401 in Fig. 4) are passed ([0027]). Ohta teaches that since the cells can be held in position by inserting the end portions of the cells into the insertion cavities, easiness in a process of mounting the cells can be assured ([0037]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ohta within the battery module of Nam and added the covers of Ohta to the battery module of Nam to provide a cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the cover comprises a through-hole through which the electrode lead passes. This modification would be made with the expectation that the process of mounting the cells would be easier.
The examiner notes that Ohtas’s teaching of cells being firmly held by engaging members is being considered to speak on the “bonded” limitation desired by the claim. Applicant’s instant specifications states:
 “[0092] The side cover 60 may be bonded to the first plate 50 and the second plate 40 through fixing members such as screws, bolts, or the like, but is not limited thereto.  
[0094] The insulating cover 70 may be bonded to one surface of the battery cells 10 on which the electrode leads 15 are disposed.
[0097] As the sealant 19 is inserted into the slit 74, both side surfaces of the battery cell 10 on which the first sealing portion 2021 is disposed may be fixed to the insulating cover 70. 
[0098] In this embodiment, the sealant 19 may be inserted into and firmly fixed to the slit 74. Thus, since the sealant 19 may be firmly bonded to the insulating cover 70, the electrode leads 15 may not directly face the first plate 50.”
Therefore, due to the broad description of the term “bonded” in Applicant’s instant specification, the broadest reasonable interpretation has been used to meet the claim.

Therefore, modified Nam discloses wherein the cover is an insulating cover, as resin is a known insulating material.

Regarding claim 12, modified Nam discloses all of the limitations of claim 10 as set forth above. Modified Nam discloses an insulated cover with receptacles for the at least one battery, and through-holes for the electrode leads to pass through. Modified Nam further discloses the insulating cover comprises a protrusion (engaging member 224 in Fig. 4).While modified Nam does not explicitly disclose the protrusion is disposed between the first plate and the electrode lead passing through the through-hole, this is merely a rearrangement of the parts disclosed by modified Nam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts disclosed by modified Nam to provide the protrusion to be disposed between the first plate and the electrode lead passing through the through-hole in order to, for example, ensure the section of the battery cell between the first plate and electrode lead is held firmly in a desired place, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (WO2017119789A1 using US 20190006725 A1 as an English equivalent) in view of Ohta (US 20110052957 A1) as applied to claim 10, and further in view of Jeong (US 20140090780 A1).
Regarding claim 11, modified Nam discloses all of the limitations of claim 10 as set forth above. Modified Nam discloses an insulating cover with receptacles for the at least one battery, and through-holes for the electrode leads to pass through. Nam discloses wherein the at least one battery cell comprises a pouch in which an electrode assembly is accommodated (“the battery cell may be a pouch-type battery cell in which an electrode assembly is embedded in an accommodating portion of a pouch-type battery case and an outer periphery of the accommodating portion is formed of a heat fusion sealing portion”, [0026]). 
However, Nam does not disclose a sealant disposed between the electrode lead and the pouch, at least portion of the sealant extending outside of the pouch.
Jeong teaches a pouch type secondary battery (100 in Fig. 3) that includes a pouch (110 in Fig. 3), an electrode tab (120 in Fig. 3), a sealing part (130 in Fig. 3), a pouch sealant (131 in Fig. 3), and a tab sealant (121 in Fig. 3, [0031]). Jeong teaches the tab sealant is coated on a bonding surface of the electrode tab, predetermined heat and pressure are applied to both sides of the sealing part for a predetermined time, and the heat applied to the sealing part melts the pouch sealant and the tab sealant to bond the sealing part and the bonding surface of the electrode tab, thereby making it possible to close the pouch ([0031]). Jeong teaches after the electrode tab is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the battery module of modified Nam and substituted the pouch-type battery cell of modified Nam with the pouch type secondary battery as taught by Jeong in order to provide wherein the at least on battery comprises a sealant disposed between the electrode lead and the pouch, at least portion of the sealant extending outside of the pouch. This modification would be made with the expectation that it would reduce facility cost and sealing process time. Further, this modification would be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
While modified Nam does not explicitly disclose wherein the insulating cover comprises a slit into which the sealant is inserted, Ohta teaches the covers (201,202) include insertion cavities (222 in Fig. 4). Since the battery cell of modified Nam includes the sealant between the electrode lead and the pouch, one of ordinary skill in the art would necessarily recognize that the sealant would be within the insertion cavity when the battery is inserted into the cover. Therefore, modified Nam does disclose a slit (insertion cavity 222) into which the sealant is inserted.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”).
Regarding claim 1, Zeng discloses a battery module (battery module 100 in Fig. 1) comprising: at least one battery cell (single cell pack 20 in Fig. 2) wherein an electrode lead (terminal 22 in Fig. 2) of the at least one battery cell is disposed to be biased toward the a bottom surface (see annotated Zeng Fig. 2 below, [0054]-[0055]). Zeng discloses a case (50 in Fig. 2) disposed around the at least one battery cell ([0055]).

    PNG
    media_image4.png
    457
    765
    media_image4.png
    Greyscale

Annotated Zeng Fig. 2

However, Zeng does not disclose wherein the battery module comprises a first plate disposed on one side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally, a second plate disposed on the other side of the at least one battery cell to 
Lee ‘565 teaches battery module (100 in Figs. 1-3) including a cooling plate (200 in Figs. 1-3, drawn to the claimed first plate) on a lower surface, a left side cover (500 in Figs. 1-3), a right side cover (600 in Figs. 1-3), and an upper plate (700 in Figs. 1-3, drawn to the claimed second plate) on an upper surface (Figs. 1-3[0048]). Lee ‘565 teaches the cooling plate (200) may include thermally conductive material, such as a metallic material, so that when heat is generated from the cell assembly, the heat may be transferred to the outside of the battery module through the cooling plate ([0055]). Lee ‘565 teaches the side covers (500 and 600) and the upper plate (700) may protect lateral sides and upper surface of the cell assembly from external physical or chemical factors and may include a metallic material ([0085], [0087], while Lee ‘565 teaches the upper plate can comprise a specific material such as steel, this material is still metal and would still dissipate heat to some extent. The extent of heat dissipation of the first and second plate is not described by the claims, therefore the broadest reasonable interpretation of a plate to dissipate heat has been used to meet the limitations to the claims. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘565 within the battery module of Zeng and provided the case of Zeng to be made of the a cooling plate on the lower surface, upper plate on an upper surface, a left side cover, and a right side cover, as taught by Lee ‘565, in 

Regarding claim 2, modified Zeng discloses all of the limitations of claim 1 as set forth above. Modified Zeng discloses wherein the at least one battery cell is disposed to be orthogonal to the first plate and the second plate (see Zeng Fig. 2), and the first plate is disposed on a lower surface of the at least one battery cell (as met by the modification of Zeng in view of Lee ‘565 above).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”)  as applied to claim 1, further in view of Mun et al (KR20160133776A using the machine English translation from Espacenet provided).
Regarding claims 3 and 4, modified Zeng discloses all of the limitations of claim 1 as set forth above. Zeng discloses wherein the battery module is the pouch-type battery module ([0055]), therefore the at least one battery cell is a pouch-type battery cell. However, modified 
Mun teaches a pouch-type secondary battery (100 in Fig. 10-14) comprising an accommodating portion (shown in annotated Mun Fig. 11 below), having a rectangular shape, in which an electrode assembly (110) is accommodated ([0047]-[0048]). Mun teaches an embodiment wherein a sealing portion (sealed sides E1-E3 in Fig. 10-14) of the pouch-type secondary battery is disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion (“the side E4 that is not sealed and folded in the pouch case may be configured to have a narrower width than the sides E1 to E3 that are sealed.” [0102]-[0105]). 
Mun teaches that since the unsealed side may be shorter than the sealed side, the electrode assembly accommodated in the receiving unit can be located closer to a cooling plate ([0105]). Mun teaches an embodiment wherein the unsealed lower portion of the secondary battery is attached to the upper surface of the cooling plate with a larger area improving heat transfer efficiency (Fig. 14, [0106]-[0108]).

    PNG
    media_image5.png
    378
    659
    media_image5.png
    Greyscale

Annotated Mun Fig. 11
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mun within the battery module of modified Zeng and substituted the at least one battery cell of modified Zeng with the pouch-type secondary battery as taught by Mun in order to provide wherein the at least one battery cell comprises an accommodating portion, having a rectangular shape, in which an electrode assembly is accommodated, and a sealing portion disposed along an external surface of the accommodating portion, wherein the sealing portion is only formed on three surfaces of the accommodating portion. This modification would have also been made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) further in view of Mun et al (KR20160133776A using the machine English translation from Espacenet) as applied to claim 3, and further in view of Kim (US 20130216896 A1).
Regarding claim 5, modified Zeng discloses all of the limitations of claim 3 as set forth above. However, modified Zeng does not disclose wherein the sealing portion is fixed by an adhesive member, after a portion of the sealing portion is folded at least once.
Kim teaches, generally, a pouch for a secondary battery has a multi-layered structure including a metal layer and insulating layers covering surfaces of the metal layer ([0035]). Kim teaches if edges of the pouch are not adhered to each other using a separate tape, the metal layer may be exposed to the outside, resulting in a risk of an electrical short ([0035]).
Kim teaches a pouch type battery (100 in Fig. 2) that includes a pouch (140 in Fig. 2) and a photocurable adhesive (150 in Figs. 2-3, [0037]). Kim teaches adhesion parts (140a in Fig. 1) are parts extending from the opposing edges of the pouch ([0049]). Kim teaches the adhesion parts are bent and fixed to the opposing sides of the pouch by the photocurable adhesive ([0049]). Kim teaches the photocurable adhesive may prevent metal layers (141a and 142a in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Zeng and provided the sealing portion to be fixed by an adhesive member, such as the photocurable adhesive as taught by Kim, after a portion of the sealing portion is folded at least once, as taught by Kim’s bending of the adhesion parts before fixing by the photocurable adhesive. This modification would be made with the reasonable expectation that it would allow for the successful prevention of an electrical short circuit between the at least one battery cell and other devices within the battery module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”)  as applied to claim 1, further in view of King et al (US 20050047955 A1).
Regarding claim 6, modified Zeng discloses all of the limitations of claim 1 as set forth above. Lee ‘565 teaches wherein the cooling plate (200, drawn to the first plate) can be made of aluminum. Lee’565 teaches the upper cover (700, drawn to the second plate) is made of steel, not aluminum. 
King teaches a corrosion-resistant steel includes a steel substrate with an iron-aluminum intermetallic alloyed layer in contact with the steel substrate ([0014]). King teaches an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of King within the battery module of modified Zeng and provided the second plate (upper cover) made of steel an aluminum-iron intermetallic alloy integral with the steel surface having a thickness of at least one micron to provide wherein the first plate and the second plate are formed of aluminum. This modification would be made with the expectation the second plate could retain rigidity while being able to resist corrosion by inhibiting steel electrochemical oxidation by gaseous oxidants.
Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”)  as applied to claim 1, further in view of Okada et al (US 20120301769 A1).
Regarding claims 7 and 8, modified Zeng discloses all of the limitations of claim 4 as set forth above. Modified Zeng does not disclose wherein the battery module further comprises a heat transfer member filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate and 
Okada teaches a bottom surface (1A in Fig. 3) of each rectangular battery (1 in Fig. 3) can be stably and reliably connected to a cooling plate (4 in Fig. 3) in a thermally coupled manner via a thermally conducting sheet (6 in Fig. 3) and/or thermal grease ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Okada within the battery module of modified Zeng and provided a thermal grease filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate with the expectation that this would allow the at least one battery cell to be stably and reliably connected to the first plate and the second plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) as applied to claim 1, further in view of Lee et al (US 20110070474 A1) (hereinafter referred to as “Lee ‘474”).
Regarding claim 9, modified Zeng discloses all of the limitations of claim 1 as set forth above. However, modified Zeng does not disclose the battery module further comprises a cooling device bonded to at least one of an external surface of the first plate and an external surface of the second plate.
Lee ‘474 teaches a heat exchange member (520 in Fig. 8) includes a bottom part (522 in Fig. 9) mounted to the top of a module case (510 in Fig. 8) such that heat dissipation members (420 in Fig. 8) are in tight contact with the bottom part, side parts (528 and 529 in Fig. 9) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘474 within the battery module of modified Zeng and provided a cooling device, such as the heat exchange member of Lee ‘474, bonded to at least one of an external surface of the first plate and an external surface of the second plate, with the expectation that the cooling device would allow for heat to be removed from the first or second plate with a high reliability and excellent cooling efficiency.

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) as applied to claim 1, in view of Ohta (US 20110052957 A1).
Regarding claim 10, modified Zeng discloses all of the limitations of claim 1 as set forth above. Zeng further discloses an cover (spacer plate assembly 30 in Figs. 1-3) on a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the cover comprises a through-hole through which the electrode lead passes (Fig. 2). However Zeng does not disclose the cover is made of an insulating material or the cover is bonded to the side surface of the at least one battery cell.
Ohta teaches an assembled battery (1000 in Fig. 2) comprising two covers (201 and 202 in Fig. 2) that are disposed on opposite ends of cells (400 in Fig. 2, [0037]). Ohta teaches the 
Ohta further teaches that while the cylindrical cells are illustrated by way of example as the cells to be held in the above-described embodiment, the shape of the cells is not limited to the cylindrical shape ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ohta within the battery module of modified Zeng and substituted the covers of Ohta with the cover of modified Zeng to provide a cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the cover comprises a through-hole through which the electrode lead passes. This modification would be made with the expectation that the process of mounting the cells would be easier. This modification would also be made in because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The examiner notes that Ohtas’s teaching of cells being firmly held by engaging members is being considered to speak on the “bonded” limitation desired by the claim. Applicant’s instant specifications states:

[0094] The insulating cover 70 may be bonded to one surface of the battery cells 10 on which the electrode leads 15 are disposed.
[0097] As the sealant 19 is inserted into the slit 74, both side surfaces of the battery cell 10 on which the first sealing portion 2021 is disposed may be fixed to the insulating cover 70. 
[0098] In this embodiment, the sealant 19 may be inserted into and firmly fixed to the slit 74. Thus, since the sealant 19 may be firmly bonded to the insulating cover 70, the electrode leads 15 may not directly face the first plate 50.”
Therefore, due to the broad description of the term “bonded” in Applicant’s instant specification, the broadest reasonable interpretation has been used to meet the claim.
Further, while modified Nam is silent to the material of the cover, Ohta does teach the engaging member (224) within the cover can be formed of a resin material ([0032]), therefore it would also be obvious to one of ordinary skill in the art to also form the cover from a resin material in order to, for example, make manufacturing easier by cutting down the materials needed, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Therefore, modified Nam discloses wherein the cover is an insulating cover, as resin is a known insulating material.

Regarding claim 12, modified Zeng discloses all of the limitations of claim 10 as set forth above. Modified Zeng discloses an insulated cover with receptacles for the at least one .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN108649175A using US 20190393476 A1 as an English Equivalent) in view of Lee et al (US 20180138565 A1) further in view of Ohta (US 20110052957 A1) as applied to claim 10, and further in view of Jeong (US 20140090780 A1).
Regarding claim 11, modified Zeng discloses all of the limitations of claim 10 as set forth above. Modified Zeng discloses an insulating cover with receptacles for the at least one battery, and through-holes for the electrode leads to pass through. 
Zeng discloses wherein the battery module is the pouch-type battery module ([0055]), therefore the at least one battery cell is a pouch-type battery cell. While Zeng does not explicitly disclose an electrode assembly is accommodated within a pouch of the at least one pouch-type 
However, Zeng does not disclose a sealant disposed between the electrode lead and the pouch, at least portion of the sealant extending outside of the pouch.
Jeong teaches a pouch type secondary battery (100 in Fig. 3) that includes a pouch (110 in Fig. 3), an electrode tab (120 in Fig. 3), a sealing part (130 in Fig. 3), a pouch sealant (131 in Fig. 3), and a tab sealant (121 in Fig. 3, [0031]). Jeong teaches the tab sealant is coated on a bonding surface of the electrode tab, predetermined heat and pressure are applied to both sides of the sealing part for a predetermined time, and the heat applied to the sealing part melts the pouch sealant and the tab sealant to bond the sealing part and the bonding surface of the electrode tab, thereby making it possible to close the pouch ([0031]). Jeong teaches after the electrode tab is heated so that the heat is supplied to the tab sealant bonding between the bonding surface of the sealing part and the electrode tab, the sealing part is sealed ([0031]). Jeong teaches that even though the size of the pouch increases as the current capacity of the pouch type secondary battery increases, the pressure and the time at which the sealing part is sealed can be minimized, therby the facility cost and the sealing process time may be reduced ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the battery module of modified Zeng and substituted the pouch-type battery cell of modified Zeng with the pouch type secondary battery as taught by Jeong in order to provide wherein the at least on battery comprises a sealant disposed between the electrode lead and the pouch, at least portion of the sealant extending outside of the pouch. This modification would be made with the expectation 
While modified Zeng does not explicitly disclose wherein the insulating cover comprises a slit into which the sealant is inserted, Ohta teaches the covers (201,202) include insertion cavities (222 in Fig. 4). Since the battery cell of modified Zeng includes the sealant between the electrode lead and the pouch, one of ordinary skill in the art would necessarily recognize that the sealant would be within the insertion cavity when the battery is inserted into the cover. Therefore, modified Zeng does disclose a slit (insertion cavity 222) into which the sealant is inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./
 Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729